DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-10, filed July 20, 2022, with respect to the rejection(s) of claim(s) 1-4 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simsek (US 2011/01000068).
Simsek is directed towards a washer-extractor machine having a coating of the cylindrical surface (9) of a drum (5) with plastic, rubber or similar substance (31-b) [0052] Simsek also teaches applying a coating onto a perforated surface (9) with sheeting made by a lasting textile or compressed fibers or sheeting out of a porous rubber or plastic material or some similar substance (22-b).[0046]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plack (US 2016/0208424), and in further view of Faber (US 2,023,013), Thies (US 6,233,982), and Umino (US 6,756,329).
Regarding claim 7, Plack figures 1 and 2 teach a machine adapted to provide a balanced and homogenous humidification of textile products or denim products, the machine comprising: 
a humidification housing (1 wet treatment device)  having an interior and a cover (80 drum cover), the cover being openable so as to allow the textile products or denim products to be loaded into the interior or unloaded from the interior, said humidification housing adapted to supply a liquid (denoted by M) into the interior so as to moisten the textile products or denim products; 
a drum (10 treatment drum) rotatably mounted in said humidification housing,[0055-61]
Plack is silent to the drum being formed of a metal material, said drum having an inner coating layer of a moisture absorbing material, the inner coating layer covering an entire inner surface of said drum without any empty space, the inner coating layer adapted to prevent formation of droplets of the liquid.
Faber is directed towards a method and apparatus for treating textiles wherein the tub is made of sheet metal thereby reading on the drum being formed of a metal material.[page 2 column 1 lines 67-75]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to construct the drum of sheet metal as taught in Faber as sheet metal is a durable material that is well-known for use in the art as it durable and can be formed into a variety of shapes.
Simsek is directed towards a washer-extractor machine having a coating of the cylindrical surface (9) of a drum (5) with plastic, rubber or similar substance (31-b) [0052] Simsek also teaches applying a coating onto a perforated surface (9) with sheeting made by a lasting textile or compressed fibers or sheeting out of a porous rubber or plastic material or some similar substance (22-b).[0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a coating as taught in Simsek to provide extraction efficiency.[Abstract]
Umino is directed towards a synthetic fiber capable of absorbing moisture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a synthetic fiber as taught in Umino to alleviate the problem of uneven dyeing.[col 5 lines 50-55]
Therefore the machine combination of Plack modified by Faber, Simsek, and Umino suggests an internal coating of a moisture or humidity absorbing material on the inner surface of the drum.
Regarding claim 8, the machine combination of Plack modified by Faber, Simsek, and Umino is silent to the cover has a cover coating layer thereon, the cover coating layer being formed of a humidity absorbing material adapted to prevent formation of droplets on the cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a coating layer on the cover as Umino teaches a synthetic fiber to alleviate the problem of uneven dyeing.[col 5 lines 50-55]
Regarding claim 9, Simsek teaches applying a coating onto a perforated surface (9) with sheeting made by a lasting textile or compressed fibers or sheeting out of a porous rubber or plastic material or some similar substance (22-b) thereby reading on the inner coating layer is a fabric material.[0046]
Regarding claim 10, ] Simsek teaches applying a coating onto a perforated surface (9) with sheeting made by a lasting textile or compressed fibers or sheeting out of a porous rubber or plastic material or some similar substance (22-b) thereby suggesting the inner coating layer is a polymeric material.[0046]
Regarding claim 11, Simsek teaches the sheeting can be produced from metal, plastic, rubber or a similar substance, or a fabric or a material which although has a homogeneous structure that enables a certain amount of water oozing through its structural pores thereby suggesting the inner coating layer is a metal material with humidity absorption.[0036]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711